                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

SHANE FIELDS                                                                      PLAINTIFF
#653173


v.                             Case No. 4:20-cv-00809-LPR-JTR


RUSTY PAGE, Sergeant, Faulkner
County Sheriff’s Office, et al.                                                DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order that was entered on this date, it is CONSIDERED, ORDERED, and

ADJUDGED that this case is DISMISSED without prejudice. The Court certifies pursuant to 28

U.S.C. § 1915(a)(3) that an in forma pauperis appeal from the Order and Judgment dismissing this

action would not be taken in good faith.


       IT IS SO ADJUDGED this 28th day of May 2021.


                                                   ________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT JUDGE
